Citation Nr: 0026471	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of osteotomy of the fourth metatarsal of the left 
foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of osteotomy of the fourth metatarsal of the right 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Louis Stierwald, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from April 1979 to 
April 1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claims.

In August 1997, a hearing was held at the RO before the 
undersigned, who is the Veterans Law Judge making this 
decision and who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  In December 1997, the Board remanded this 
case for additional evidentiary development.  Unfortunately, 
it is necessary to again remand this appeal because the RO 
did not substantially comply with the directives of the 
Board's 1997 Remand, as discussed below.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, although the Board sincerely regrets the further 
delay in this case that has been pending for a few years, it 
is necessary to again remand these claims.

The Board instructed the RO to provide the veteran a VA 
examination to evaluate her service-connected foot disorders, 
and the examiner was to provide opinions as to (a) the extent 
of the veteran's disability before and after a post-service 
work-related injury; (b) the extent of any functional 
impairment attributable to the veteran's service-connected 
disorders; and (c) whether there was evidence of malunion 
and, if so, the severity of this condition (the examiner did 
state there was no evidence of nonunion).  None of these 
opinions were provided.  Moreover, it was not indicated 
whether the examiner reviewed the veteran's claims file, and 
there was absolutely no discussion of prior examination 
findings or the private medical records concerning treatment 
after the veteran's work-related injury.  The examination was 
inadequate since the examiner did not review these pertinent 
medical records.  See VAOPGCPREC 20-95.  Also, although the 
examiner reported the x-ray findings, the actual x-ray 
reports are not of record.

It appears that the RO recognized that the May 1998 VA 
examination was inadequate, in that the veteran was scheduled 
for another examination of her feet in January 2000, but she 
failed to report for that examination.  It is incumbent upon 
the veteran to submit to a VA examination if she is applying 
for VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination, an original claim for any 
benefit other than compensation shall be denied.  38 C.F.R. § 
3.655(b) (1999).  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (1999).

The reasons for her failure to cooperate are not known.  
However, there is no indication that the veteran was properly 
advised of the possible adverse consequences under 38 C.F.R. 
§ 3.655 of not reporting for the scheduled examination.  It 
would be prejudicial to her if the Board were to apply this 
regulation without her having been notified of its 
applicability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the prior Remand, the Board had noted that the veteran was 
claiming additional disability of the legs, and the RO was to 
determine whether additional compensation was warranted for 
any such condition, since that question was intertwined with 
the issues on appeal.  While this case was in remand status, 
the veteran underwent a VA examination for her complaints of 
knee pain, and the examiner rendered an opinion as to the 
etiology of this condition.  However, the RO still has not 
formally adjudicated whether any current knee disorder is 
related to the service-connected foot disorders.  This must 
also be done.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
medical records from the VA Medical 
Center in New Orleans for all treatment 
received from February 1996 (the most 
recent VA records associated with the 
claims file) to the present, to include 
the x-ray reports taken in conjunction 
with the May 1998 VA examination. 

2.  After receipt of the veteran's VA 
treatment records, the RO should schedule 
her for an appropriate VA examination to 
evaluate the severity of her service-
connected foot disorders.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner prior to the 
examination.  The veteran is hereby 
advised of her responsibility to report 
for all scheduled VA examinations under 
38 C.F.R. § 3.655, and that the 
consequences of her failure to cooperate 
in the development of her claims could 
include a denial if she fails, without 
good cause, to report for any scheduled 
examination.  If the veteran again fails 
to report for VA examination, the RO 
should consider the provisions of 
38 C.F.R. § 3.655, and citation should be 
included in the supplemental statement of 
the case.

In requesting that the examination be 
scheduled, the RO should assure that the 
VA medical center has the veteran's 
current address of record.  The VA 
medical center making arrangement for the 
examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.
The examiner is asked to review the 
claims folder prior to the examination 
and to note in the examination report 
that the claims folder was reviewed.  All 
necessary and appropriate tests are to be 
conducted, and the examiner is to review 
the results of any such tests prior to 
completion of the examination report.  If 
any special examinations or tests are 
deemed necessary, they are to be 
accomplished prior to return of the 
examination report to the RO.
After review of the claims file, 
particularly the records pertaining to 
the veteran's work-related injury in 
1994, the examiner must render opinions 
as to the following:  (a) the extent of 
the veteran's foot disabilities before 
and after the work-related injury; (b) 
whether the veteran has developed any 
additional leg disability as a 
consequence of the service-connected 
disabilities or the work-related injury; 
(c) the extent of all functional 
impairment attributable to the service-
connected disabilities; and (d) whether 
there is any objective evidence of 
malunion of the pertinent tarsal or 
metatarsal bones, and, if so, the 
severity (moderate, moderately severe, or 
severe).

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased disability ratings, with 
consideration of the entire record and 
all applicable laws and regulations.  The 
RO should also adjudicate whether the 
veteran has any additional disability of 
either leg as a result of the service-
connected foot disorders.  Any 
inextricably intertwined claim that is 
denied, it should not be certified to the 
Board, unless all appellate procedures 
are strictly followed.  In adjudicating 
the claims, the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

5.  The RO should further consider 
whether the veteran's claims for 
increased evaluations should be submitted 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

6.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and her attorney with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on her claims for benefits as 
related in this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  If 
the veteran has failed to report for an 
examination, it should reflect that 
consideration was given to the provisions 
of 38 C.F.R. § 3.655.  The RO should 
afford the appellant an appropriate 
period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until she is so informed.  She is 
hereby advised that she has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


